Citation Nr: 1726211	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  09-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee chondromalacia status post-surgical treatment prior to December 1, 2010, and in excess of 10 percent thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent for right knee limitation of flexion, associated with right knee chondromalacia status post-surgical treatment.

3.  Entitlement to an initial rating in excess of 10 percent for right knee instability associated with right knee chondromalacia status post-surgical treatment from July 1, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986 and from April 1990 to June 2008.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in June 2016.  This matter was originally on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Historically, this matter was originally on appeal from a July 2008 rating decision which granted service connection for right knee chondromalacia and assigned a noncompensable disability rating, effective July 1, 2008.  The Veteran disagreed with the initial rating assigned.

In a December 2010 rating decision, the RO increased the initial rating for right knee chondromalacia to 10 percent, effective December 1, 2010.  In January 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ), the Appeals Management Center (AMC), in Washington, D.C., for additional development.  In a June 2014 rating decision, the AMC granted a separate rating for limitation of flexion of the right knee and assigned an initial 10 percent rating, effective April 17, 2014. 

In an October 2014 decision, the Board granted an earlier effective date of July 1, 2008, for the award of right knee limitation of flexion rated 10 percent disabling; granted a separate, 10 percent disability rating for right knee instability effective April 14, 2014; and denied an initial compensable rating for right knee chondromalacia prior to December 1, 2010, and in excess of 10 percent thereafter.  The Veteran appealed parts of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court vacated the Board's decision with respect to the denied claims for an initial rating in excess of 10 percent for right knee limitation of flexion, effective July 1, 2008; an initial compensable rating for right knee chondromalacia prior to December 1, 2010, and in excess of 10 percent thereafter; and a separate, initial compensable rating for instability of the right knee prior to April 14, 2014, and in excess of 10 percent thereafter.  The Court remanded these issues for action consistent with a May 2015 Joint Motion for Partial Remand (Joint Motion). 

In July 2015, the Board remanded these issues to the AOJ for additional development.   In a March 2016 AMC rating decision, the AOJ, in pertinent part, awarded an earlier effective date of December 8, 2010 for the award of a 10 percent disability rating for right knee instability.  The AOJ, however, continued to deny higher initial ratings for right knee chondromalacia and right knee limitation of flexion, as reflected by a March 2016 supplemental statement of the case (SSOC).  

In June 2016, the Board denied entitlement to an initial compensable rating for right knee chondromalacia prior to December 1, 2010, and in excess of 10 percent thereafter; entitlement to an initial rating in excess of 10 percent for right knee limitation of flexion, and entitlement to an initial rating in excess of 10 percent for right knee instability from July 1, 2008.  It did, however, granted an earlier effective date of July 1, 2008, for the 10-percent rating for right instability.  The Veteran appealed parts of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Order, the Court vacated the Board's decision with respect to the denied claims for entitlement to an initial compensable rating for right knee chondromalacia prior to December 1, 2010, and in excess of 10 percent thereafter; entitlement to an initial rating in excess of 10 percent for right knee limitation of flexion, and entitlement to an initial rating in excess of 10 percent for right knee instability from July 1, 2008.  The Court remanded these issues for action consistent with a March 2017 Joint Motion for Partial Remand (Joint Motion).  It was also indicated that in view of other treatment that had been rendered during the appeal period, that a discussion of the provisions of whether a separate compensable rating under Code 5262 might be for assignment.

The parties to the Joint Motion, the Veteran and the Secretary, agreed that the Board erred by failing to obtain missing private treatment records related to surgery performed by Dr. McBrayer on March 21, 2014, which had been brought by the Veteran to the April 2014 VA examination but which had not at the time of the June 2016 Board decision been scanned into the Veteran's file.  In addition, the parties noted that private medical records from Dr. Hall had not been requested by VA.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right knee disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records for right knee disability not currently on file, to include private treatment records related to surgery performed by Dr. McBrayer on March 21, 2014, and all private medical records regarding treatment for the Veteran's right knee from Dr. Hall from September 2008 to February 2011.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  If any records are unavailable, the Veteran is to be provided with notice of this fact in compliance with 38 C.F.R. § 3.159 (e)(1).  

2.  The case should be reviewed on the basis of the additional evidence, to include whether a separate compensable rating is warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262, the rating criteria for impairment of the tibia and fibula.   If it is determined that additional examination is indicated prior to entry of a decision on that matter, such examination should be conducted, especially if needed to ascertain whether there is separate tibial impairment distinct from currently rated knee pathology. If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

